Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141670                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JACQUELINE PATTERSON, TIMOTHY                                                                            Brian K. Zahra,
  ROBSON, SHELLY ROBSON, ALICIA                                                                                       Justices
  PATRICK, TIMOTHY PATRICK, HOWARD
  KITTY, SEARS ALSTON, TIMOTHY HERTA,
  JEAN HERTA, KENNETH MONTROY,
  BELINDA MONTROY, SETH KOHLER,
  SARAH KOHLER, and TIMOTHY ROACH,
            Plaintiffs-Appellants,
  v                                                                 SC: 141670
                                                                    COA: 287370
                                                                    Genesee CC: 07-085645-CZ
  CITIFINANCIAL MORTGAGE CORPORATION,
  f/k/a ASSOCIATES HOME EQUITY SERVICES,
              Defendant,
  and
  ABN AMRO, STANDARD FEDERAL BANK,
  LASALLE BANK, and INTERFIRST
  WHOLESALE MORTGAGE LENDING,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 25, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
           p0131                                                               Clerk